 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      MICHAEL J. B.,
                                                           CASE NO. 2:18-CV-00442-DWC
11                             Plaintiff,
                                                           ORDER REVERSING AND
12             v.                                          REMANDING DEFENDANT’S
                                                           DECISION TO DENY BENEFITS
13      COMMISSIONER OF SOCIAL
        SECURITY,
14
                               Defendant.
15

16          Plaintiff filed this action, pursuant to 42 U.S.C. § 405(g), for judicial review of

17 Defendant’s denial of Plaintiff’s applications for supplemental security income (“SSI”) and

18 disability insurance benefits (“DIB”). Pursuant to 28 U.S.C. § 636(c), Federal Rule of Civil

19 Procedure 73 and Local Rule MJR 13, the parties have consented to have this matter heard by

20 the undersigned Magistrate Judge. See Dkt. 5.

21          After considering the record, the Court concludes the Administrative Law Judge (“ALJ”)

22 erred when he failed to give legally sufficient reasons to reject medical opinion evidence from

23 Drs. Jenna Yun, Ph.D., and Rodger Meinz, Ph.D. Had the ALJ properly considered these medical

24 opinions, the residual functional capacity (“RFC”) may have included additional limitations. The
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -1
 1 ALJ’s error is therefore not harmless, and this matter is reversed and remanded pursuant to

 2 sentence four of 42 U.S.C. § 405(g) to the Commissioner of Social Security (“Commissioner”)

 3 for further proceedings consistent with this Order.

 4                                   FACTUAL AND PROCEDURAL HISTORY

 5            On November 13, 2014, Plaintiff filed applications for SSI and DIB, alleging disability as

 6 of December 15, 2008. 1 See Dkt. 8, Administrative Record (“AR”) 15. The applications were

 7 denied upon initial administrative review and on reconsideration. See AR 15. ALJ Eric S. Basse

 8 held a hearing on January 27, 2017. AR 42-112. In a decision dated June 28, 2017, the ALJ

 9 determined Plaintiff to be not disabled. AR 12-38. The Appeals Council denied Plaintiff’s

10 request for review of the ALJ’s decision, making the ALJ’s decision the final decision of the

11 Commissioner. See AR 1-6; 20 C.F.R. § 404.981, § 416.1481.

12            In Plaintiff’s Opening Brief, Plaintiff maintains the ALJ erred by failing to provide: (1)

13 specific, legitimate reasons to discount medical opinion evidence from Drs. Yun and Meinz; and

14 (2) specific, clear and convincing reasons to reject Plaintiff’s subjective symptom testimony.

15 Dkt. 12, pp. 2-18. Plaintiff, due to these alleged errors, requests the Court remand this matter for

16 an award of benefits. Id. at 18.

17                                              STANDARD OF REVIEW

18            Pursuant to 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of

19 social security benefits if the ALJ’s findings are based on legal error or not supported by

20 substantial evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 n.1 (9th

21 Cir. 2005) (citing Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir. 1999)).

22
              1
                  Because the Social Security Administration (“SSA”) had already adjudicated and denied another
23 disability claim from Plaintiff – which was administratively final as of August 12, 2013 – the ALJ found “the
     relevant period with respect to [Plaintiff’s] current applications begin [sic] August 13, 2013, the day after the date of
24 the most recent determination.” AR 15. Plaintiff does not challenge this finding from the ALJ. See Dkt. 12.
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -2
 1                                            DISCUSSION

 2          I.     Whether the ALJ properly considered the medical opinion evidence.

 3          Plaintiff contends the ALJ failed to properly consider medical opinion evidence from

 4 examining physicians, Drs. Yun and Meinz. Dkt. 12, pp. 2-16.

 5          In assessing acceptable medical sources, the ALJ must provide “clear and convincing”

 6 reasons for rejecting the uncontradicted opinion of either a treating or examining physician.

 7 Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995) (citing Pitzer v. Sullivan, 908 F.2d 502, 506

 8 (9th Cir. 1990)); Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir. 1988)). When a treating or

 9 examining physician’s opinion is contradicted, the opinion can be rejected “for specific and

10 legitimate reasons that are supported by substantial evidence in the record.” Lester, 81 F.3d at

11 830-31 (citing Andrews v. Shalala, 53 F.3d 1035, 1043 (9th Cir. 1995); Murray v. Heckler, 722

12 F.2d 499, 502 (9th Cir. 1983)). The ALJ can accomplish this by “setting out a detailed and

13 thorough summary of the facts and conflicting clinical evidence, stating his interpretation

14 thereof, and making findings.” Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (citing

15 Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989)).

16          A. Dr. Yun

17          Plaintiff first challenges the ALJ’s treatment of Dr. Yun’s opinion. Dkt. 12, pp. 2-13. Dr.

18 Yun conducted a psychological/psychiatric evaluation of Plaintiff on September 16, 2016. AR

19 591-605. Dr. Yun’s evaluation included a record review of a previous evaluation report, a

20 clinical interview, a mental status examination, and other testing, including a Beck Anxiety

21 Inventory. AR 591-605.

22          Dr. Yun opined Plaintiff has moderate limitations in his ability to perform routine tasks

23 without special supervision, be aware of normal hazards and take appropriate precautions, and

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -3
 1 ask simple questions or request assistance. AR 594. Dr. Yun also determined Plaintiff has

 2 marked limitations in his ability to: understand, remember, and persist in tasks by following very

 3 short and simple instructions; understand, remember, and persist in tasks by following detailed

 4 instructions; perform activities within a schedule, maintain regular attendance, and be punctual

 5 within customary tolerances without special supervision; and make simple work-related

 6 decisions. AR 593-94. Further, Dr. Yun found Plaintiff severely limited in his ability to learn

 7 new tasks, adapt to changes in a routine work setting, and communicate and perform effectively

 8 in a work setting, indicating an inability to perform these activities. See AR 593-594. Likewise,

 9 Dr. Yun opined Plaintiff has severe limitations in his ability to maintain appropriate behavior in a

10 work setting, set realistic goals and plan independently, and complete a normal work day and

11 work week without interruptions from psychologically based symptoms. AR 594.

12          The ALJ gave “little weight” to Dr. Yun’s opinion that Plaintiff “suffers from marked

13 cognitive and social limitations due to his mental impairments.” AR 28 (citation omitted). The

14 ALJ reasoned:

15          I give little weight because, in forming her opinion, (1) Dr. Yun appeared to rely
            greatly on the claimant’s self-reported symptoms rather than her own observations
16          of the claimant’s presentation at the mental status examination which documented
            that the claimant was “somewhat relaxed” and demonstrated that he was not
17          markedly limited in her [sic] memory, concentration, insight, and judgment. (2)
            Further, Dr. Yun’s opinion is not consistent with the claimant’s presentations
18          during various interviews and examinations, and the claimant’s activities of daily
            living. (3) Finally, Dr. Yun’s opinion contrasts sharply with the claimant’s own
19          admission of improved symptoms after treatment and that he is ready to go to
            work.
20
     AR 28 (citations omitted) (numbering added).
21
            First, the ALJ discounted Dr. Yun’s opinion because he found Dr. Yun appeared to base
22
     her opinion on Plaintiff’s self-reports rather than her own observations. AR 28. An ALJ may
23
     reject a physician’s opinion “if it is based ‘to a large extent’ on a claimant’s self-reports that have
24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -4
 1 been properly discounted as incredible.” Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir.

 2 2008) (quoting Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 602 (9th Cir. 1999)). But

 3 this is not a legally sufficient reason to reject a physician’s opinion where the physician does not

 4 discredit the claimant’s reports and provides her own observations in support of her findings. See

 5 Ryan v. Comm’r of Soc. Sec. Admin., 528 F.3d 1194, 1199-1200 (9th Cir. 2008). Further, a

 6 clinical interview and mental status evaluation are “objective measures” which “cannot be

 7 discounted as a self-report.” See Buck v. Berryhill, 869 F.3d 1040, 1049 (9th Cir. 2017).

 8          Here, the record does not show Dr. Yun discredited Plaintiff’s subjective reports.

 9 Moreover, the record reflects that in reaching her opinion, Dr. Yun observed Plaintiff, conducted

10 a clinical interview and mental status examination, and made clinical findings relevant to her

11 opinion. AR 591-95. For instance, Dr. Yun determined Plaintiff had “[m]oderate; chronic”

12 symptoms of difficulty concentrating and irritability. AR 592. Dr. Yun further wrote in her

13 clinical findings that Plaintiff had “[s]evere” difficulties with avoidance behaviors,

14 circumscribed interests, behavioral rigidity, perseverative thinking, repetitive behaviors, social

15 impairments, and concrete thinking. AR 592-93. Similarly, in stark contrast to the ALJ’s finding

16 that Plaintiff was “not markedly limited in her [sic] memory, concentration, insight, and

17 judgment,” Dr. Yun found Plaintiff not within normal limits in the mental status examination in

18 memory, concentration, abstract thought, and insight and judgment. Compare AR 28 with AR

19 594-95.

20          As the record does not show Dr. Yun relied more heavily on Plaintiff’s self-reported

21 symptoms than on her own objective observations and findings, the ALJ’s first reason for

22 discounting Dr. Yun’s opinion is not specific and legitimate nor supported by substantial

23 evidence. See Ryan, 528 F.3d at 1199-1200 (an ALJ cannot reject “an examining physician’s

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -5
 1 opinion by questioning the credibility of the patient’s complaints where the doctor does not

 2 discredit those complaints and supports [her] ultimate opinion with [her] own observations”).

 3          Second, the ALJ gave Dr. Yun’s opinion little weight because he found it inconsistent

 4 with Plaintiff’s presentation during other examinations and activities of daily living. AR 28

 5 (citations omitted). An ALJ may discount a physician’s opinion which is inadequately supported

 6 “by the record as a whole.” Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th Cir.

 7 2004) (citation omitted). An ALJ may also discount a physician’s findings if those findings

 8 appear inconsistent with a plaintiff’s daily activities. See Rollins v. Massanari, 261 F.3d 853, 856

 9 (9th Cir. 2001). In any event, an ALJ cannot reject a physician’s opinion in a vague or

10 conclusory manner. See Garrison v. Colvin, 759 F.3d 995, 1012-13 (9th Cir. 2014) (citing

11 Nguyen v. Chater, 100 F.3d 1462, 1464 (9th Cir. 1996). As the Ninth Circuit has stated:

12          To say that medical opinions are not supported by sufficient objective findings or
            are contrary to the preponderant conclusions mandated by the objective findings
13          does not achieve the level of specificity our prior cases have required, even when
            the objective factors are listed seriatim. The ALJ must do more than offer his
14          conclusions. He must set forth his own interpretations and explain why they,
            rather than the doctors’, are correct.
15
     Embrey, 849 F.2d at 421.
16
            Here, although the ALJ asserted that aspects of Dr. Yun’s opinion were inconsistent with
17
     the record and cited to particular records, the ALJ failed to explain how those aspects of the
18
     record undermined Dr. Yun’s findings. See AR 28. In other words, the ALJ “merely state[d] that
19
     the objective factors point toward an adverse conclusion,” but “ma[de] no effort to relate any of
20
     these objective factors” to particular findings from Dr. Yun. See Embrey, 849 F.2d at 422. “This
21
     approach is inadequate.” Id.
22
            In addition, the Court notes many of the records cited by the ALJ are not necessarily
23
     inconsistent with Dr. Yun’s opinion. See, e.g., AR 527 (another mental status examination,
24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -6
 1 containing multiple errors), AR 531 (email from Plaintiff’s mom to a psychiatrist, describing

 2 Plaintiff’s family history and cognitive difficulties), AR 543 (physical examination treatment

 3 notes, noting in part that Plaintiff “[h]as all markers of autistic spectrum”), AR 554 (physical

 4 examination of Plaintiff after a head injury), AR 577 (Plaintiff reporting that his hobbies include

 5 cutting and collecting wood and collecting baseball cards). Given the ALJ’s conclusory

 6 reasoning and lack of clear record support, the Court cannot find this reason to reject Dr. Yun’s

 7 opinion is specific and legitimate or supported by substantial evidence. See Treichler v. Comm’r

 8 of Soc. Sec. Admin., 775 F.3d 1090, 1103 (9th Cir. 2014) (citation omitted) (“the ALJ must

 9 provide some reasoning in order for us to meaningfully determine whether the ALJ’s conclusions

10 were supported by substantial evidence”); see also Blakes v. Barnhart, 331 F.3d 565, 569 (7th

11 Cir. 2003) (citations omitted) (“We require the ALJ to build an accurate and logical bridge from

12 the evidence to [his] conclusions so that we may afford the claimant meaningful review of the

13 SSA’s ultimate findings.”).

14          Third, the ALJ gave Dr. Yun’s opinion little weight because he found it contrary to

15 Plaintiff’s “own admission of improved symptoms after treatment and that he is ready to go to

16 work.” AR 28 (citations omitted). Nonetheless, as explained above, an ALJ cannot reject a

17 physician’s opinion in a vague or conclusory manner. See Garrison, 759 F.3d at 1012-13

18 (citation omitted); Embrey, 849 F.2d at 421-22. Rather, the ALJ “must set forth his own

19 interpretations and explain why they, rather than the doctors’, are correct.” Embrey, 849 F.2d at

20 421-22.

21          In this instance, the ALJ failed to explain how Plaintiff’s statements of improvement and

22 willingness to work are inconsistent with Dr. Yun’s opinion. See AR 28. Further, the treatment

23 records the ALJ cited show that Plaintiff once reported a desire to work, and sometimes

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -7
 1 described improved mental health symptoms. See, e.g., AR 606 (Plaintiff reporting a “desire to

 2 work”), AR 615 (Plaintiff stating “he has been able to set boundaries better”). But such brief

 3 statements do not necessarily undermine Dr. Yun’s opinion that Plaintiff has limitations in his

 4 ability to “sustain” basic work activities “over a normal workday and workweek on an ongoing,

 5 appropriate, and independent basis.” See AR 593-94. Therefore, in light of the ALJ’s lack of

 6 explanation and analysis supported by the record, this is not a specific, legitimate reason to

 7 discount Dr. Yun’s opinion. See Garrison, 759 F.3d at 1012-13 (citation omitted) (an ALJ errs

 8 when he assigns a medical opinion “little weight while . . . criticizing it with boilerplate language

 9 that fails to offer a substantive basis for his conclusion”); McAllister v. Sullivan, 888 F.2d 599,

10 602 (9th Cir. 1989) (an ALJ’s rejection of a physician’s opinion on the ground that it was

11 contrary to the record was “broad and vague, failing to specify why the ALJ felt the treating

12 physician’s opinion was flawed”).

13          In addition to the errors described above, the Court notes the ALJ’s decision contained

14 another error. Specifically, while the ALJ wrote he gave “little weight” to Dr. Yun’s opinion

15 about Plaintiff’s “marked” limitations, the ALJ did not state the weight he gave to Dr. Yun’s

16 opinion about Plaintiff’s severe limitations. See AR 28. These limitations, such as that Plaintiff is

17 unable complete a normal work day and work week without interruptions from psychologically

18 based symptoms, are also not in the RFC. See AR 22; see also AR 593 (defining a “severe”

19 limitation as an “inability to perform the particular activity”). Because the ALJ did not include

20 the severe limitations in the RFC, it appears he intended to reject them. Yet an ALJ “may not

21 reject ‘significant probative evidence’ without explanation.” Flores v. Shalala, 49 F.3d 562,

22 570-71 (9th Cir. 1995) (quoting Vincent v. Heckler, 739 F.2d 1393,1395 (9th Cir. 1984)).

23 Accordingly, the ALJ erred by failing to explain the weight he gave to the severe limitations Dr.

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -8
 1 Yun opined. See id. at 571 (an ALJ’s written decision must state reasons for disregarding

 2 significant probative evidence); see also Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir.

 3 2015) (the ALJ must “set forth the reasoning behind [his] decisions in a way that allows for

 4 meaningful review”).

 5          In all, the ALJ failed to provide any specific and legitimate reason, supported by

 6 substantial evidence, to reject Dr. Yun’s opinion. As such, the Court considers whether the ALJ’s

 7 error is harmless.

 8          Harmless error principles apply in the Social Security context. Molina v. Astrue, 674 F.3d

 9 1104, 1115 (9th Cir. 2012). An error is harmless only if it is not prejudicial to the claimant or

10 “inconsequential” to the ALJ’s “ultimate nondisability determination.” Stout v. Comm’r of Soc.

11 Sec. Admin., 454 F.3d 1050, 1055 (9th Cir. 2006); see also Molina, 674 F.3d at 1115. The Ninth

12 Circuit has held “‘a reviewing court cannot consider an error harmless unless it can confidently

13 conclude that no reasonable ALJ, when fully crediting the testimony, could have reached a

14 different disability determination.’” Marsh v. Colvin, 792 F.3d 1170, 1173 (9th Cir. 2015)

15 (quoting Stout, 454 F.3d at 1055-56). The determination as to whether an error is harmless

16 requires a “case-specific application of judgment” by the reviewing court, based on an examination

17 of the record made “‘without regard to errors’ that do not affect the parties’ ‘substantial rights.’”

18 Molina, 674 F.3d at 1118-1119 (quoting Shinseki v. Sanders, 556 U.S. 396, 407 (2009)).

19          In this case, had the ALJ properly considered Dr. Yun’s opinion, the RFC and

20 hypothetical questions posed to the vocational expert (“VE”) may have contained additional

21 limitations. For example, while Dr. Yun found Plaintiff markedly limited in his ability to

22 understand, remember, and persist in tasks by following very short and simple instructions, the

23 RFC and hypothetical questions found Plaintiff could perform simple tasks. AR 22, 101-09, 593.

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -9
 1 Dr. Yun moreover found Plaintiff unable to complete a normal work day and work week without

 2 interruptions from psychologically based symptoms, but the RFC and hypothetical questions did

 3 not include this restriction. AR 22, 101-09, 594. Because the ultimate disability determination

 4 may have changed if Dr. Yun’s opinion had been given greater weight, the ALJ’s errors are not

 5 harmless and require reversal.

 6          B. Dr. Meinz

 7          Plaintiff next challenges the ALJ’s treatment of Dr. Meinz’s opinion. Dkt. 12, pp. 13-16.

 8 Dr. Meinz conducted a psychological evaluation of Plaintiff on November 14, 2014. AR 529-38.

 9 Dr. Meinz’s evaluation included a mental status examination; a Wechsler Adult Intelligence

10 Scale-IV test to measure Plaintiff’s cognitive functioning; and a Woodcock-Johnson-III test to

11 measure Plaintiff’s academic skill functioning. AR 535-36, 538. Additionally, Dr. Meinz’s

12 evaluation included reviewing an e-mail message from Plaintiff’s mother about his history and

13 her perception of his limitations, and talking with Plaintiff about his vocational, social,

14 educational, and medical history. AR 529-35. After the evaluation, Dr. Meinz summarized his

15 findings and concluded, in relevant part:

16          It will likely take a couple years at a minimum of [mental health treatment] and
            med[ication] adjustments before [Plaintiff] could be work ready. [Plaintiff]
17          acknowledged that he is too much of an emotional wreck to go to work. . . . In a
            sentence, the results of this evaluation support a finding that [Plaintiff] would not
18          be able to hold any job at this time and in the near future[.]

19 AR 537.

20          The ALJ rejected Dr. Meinz’s opinion that Plaintiff could not hold any job at that time

21 and in the near future for four reasons:

22          I give little weight to Dr. Meinz’s opinion because (1) it is not consistent with Dr.
            Meinz’s own observations of the claimant during the examination when he noted
23          that the claimant showed good attitude, talked normally with adequately
            formulated and articulated thoughts, and that he was not hypersensitive or not
24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 10
 1          easily distracted. (2) Moreover, Dr. Meinz’s opinion is not consistent with the
            claimant’s presentations during various interviews and examinations, and the
 2          claimant’s activities of daily living. (3) Finally, as noted above, in May 2015 and
            December 2016, the claimant stated that his symptoms have improved and he is
 3          ready to go to work if he is not awarded disability. (4) Dr. Meinz did not have the
            benefit of reviewing the other medical reports contained in the current record.
 4
     AR 28 (citations omitted) (numbering added).
 5
            First, the ALJ discounted Dr. Meinz’s opinion because he found his findings inconsistent
 6
     with Dr. Meinz’s own observations of Plaintiff. AR 28. An ALJ may sufficiently reject a
 7
     physician’s opinion if it is “inadequately supported by clinical findings.” Bayliss, 427 F.3d at
 8
     1216 (citing Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001)). Yet the ALJ here again
 9
     failed to explain how any of the cited observations undermine Dr. Meinz’s opinion that Plaintiff
10
     could not work. See AR 28; see also Embrey, 849 F.2d at 421 (an ALJ errs when he states a
11
     medical opinion is contrary to the objective findings without further explanation, “even when the
12
     objective factors are listed seriatim”).
13
            Moreover, the ALJ’s conclusory rationale overlooked abnormal findings from Dr.
14
     Meinz’s evaluation. For instance, Dr. Meinz noted Plaintiff’s “mood and interpersonal
15
     interactions were quite mercurial.” AR 536. Dr. Meinz furthermore wrote that Plaintiff
16
     “frequently launched into fiery politicalized comments[.]” AR 536. Despite Dr. Meinz
17
     “repeatedly inform[ing]” Plaintiff that it “was a clinical interview [and] not a political forum,”
18
     Plaintiff insisted on discussing political issues. AR 536. Dr. Meinz also noted that it seemed like
19
     it would not “take much to elicit an . . . aggressive response on [Plaintiff’s] part.” AR 536. In all,
20
     Dr. Meinz found Plaintiff “progressively isolated,” “angry,” “hypersensitive to criticism,” and
21
     “obsessive-compulsive.” AR 537. Thus, the ALJ’s selective record reliance is not a specific,
22
     legitimate reason, supported by substantial evidence, to reject Dr. Meinz’s opinion. See Reddick,
23
     157 F.3d at 722-23 (an ALJ must not “cherry-pick” certain observations without considering their
24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 11
 1 context); see also Attmore v. Colvin, 827 F.3d 872, 875 (9th Cir. 2016) (quoting Tackett v. Apfel,

 2 180 F.3d 1094, 1098 (9th Cir. 1999)) (the Court “cannot affirm . . . ‘simply by isolating a specific

 3 quantum of supporting evidence,’ but ‘must consider the record as a whole, weighing both

 4 evidence that supports and evidence that detracts from the [Commissioner’s] conclusion.’”).

 5          The ALJ’s second and third reasons for rejecting Dr. Meinz’s opinion are the same legally

 6 erroneous reasons the ALJ gave for rejecting Dr. Yun’s opinion – that is, that Dr. Meinz’s opinion

 7 is inconsistent with Plaintiff’s presentation in other examinations, daily activities, desire to work,

 8 and reports of improvement. AR 28. The ALJ also cited the same records as he did in his

 9 evaluation of Dr. Yun’s opinion. See AR 28. Yet as previously explained, such reasoning is

10 invalid, as the ALJ’s statements are conclusory and unsupported by the cited records. Additionally,

11 as with Dr. Yun’s opinion, Plaintiff’s brief statements of his desire to work and improvement do

12 not necessarily undermine Dr. Meinz’s opinion that Plaintiff is unable to work. Accordingly, the

13 ALJ’s second and third reasons for rejecting Dr. Mezinz’s opinion are legally insufficient.

14          Lastly, the ALJ gave Dr. Meinz’s opinion little weight because he did not review other

15 medical reports. AR 28. Once again, however, the ALJ used vague, conclusory reasoning, as he

16 failed to explain how the fact how the fact that Dr. Meinz did not review any medical evidence

17 impacted his assessment. See AR 28. This error is heightened by the fact that Dr. Meinz conducted

18 his own examination of Plaintiff upon which he could base his assessment. See AR 529-38. Due to

19 the ALJ’s lack of explanation as to how Dr. Meinz’s opinion was impacted by his failure to review

20 other reports, this is not a specific and legitimate reason upon which the ALJ could discount Dr.

21 Meinz’s opinion. See Embrey, 849 F.2d at 421 (an ALJ errs when he states a medical opinion is

22 contrary to the record without further explanation).

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 12
 1          After considering the record and the ALJ’s findings, the Court finds the ALJ failed to

 2 provide a specific and legitimate reason, supported by substantial evidence, for giving little

 3 weight to Dr. Meinz’s opinion. As such, the ALJ erred. Because Dr. Meinz opined Plaintiff was

 4 unable to work, the ultimate disability determination may have changed had the ALJ given great

 5 weight to Dr. Meinz’s opinion. Thus, the ALJ’s error is not harmless and requires reversal.

 6          On remand, if the ALJ intends to discount any medical opinion, he is directed to provide

 7 specific, non-conclusory reasons for doing so.

 8          II.     Whether the ALJ properly considered Plaintiff’s subjective symptom
                    testimony.
 9
            Plaintiff also asserts the ALJ failed to provide any specific, clear and convincing reason
10
     to reject Plaintiff’s subjective symptom testimony. Dkt. 12, pp. 16-18.
11
            Because Plaintiff will be able to present new evidence and testimony on remand, and
12
     because proper consideration of the medical opinion evidence may impact the ALJ’s assessment
13
     of Plaintiff’s subjective symptom testimony, the Court declines to consider whether the ALJ
14
     erred with respect to Plaintiff’s testimony. Instead, the Court directs the ALJ to reweigh
15
     Plaintiff’s subjective symptom testimony as necessary on remand.
16
            III.    Whether an award of benefits is warranted.
17
            Lastly, Plaintiff requests the Court remand this case for an award of benefits. Dkt. 12, p.
18
     18.
19
            The Court may remand a case “either for additional evidence and findings or to award
20
     benefits.” Smolen v. Chater, 80 F.3d 1273, 1292 (9th Cir. 1992). Generally, when the Court
21
     reverses an ALJ’s decision, “the proper course, except in rare circumstances, is to remand to the
22
     agency for additional investigation or explanation.” Benecke v. Barnhart, 379 F.3d 587, 595 (9th
23
     Cir. 2004) (citations omitted). However, the Ninth Circuit created a “test for determining when
24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 13
 1 evidence should be credited and an immediate award of benefits directed.” Harman v. Apfel, 211

 2 F.3d 1172, 1178 (9th Cir. 2000). Specifically, benefits should be awarded where:

 3          (1) the ALJ has failed to provide legally sufficient reasons for rejecting [the
            claimant’s] evidence, (2) there are no outstanding issues that must be resolved
 4          before a determination of disability can be made, and (3) it is clear from the
            record that the ALJ would be required to find the claimant disabled were such
 5          evidence credited.

 6 Smolen, 80 F.3d at 1292.

 7          In this case, the Court has determined the ALJ committed harmful error and has directed

 8 the ALJ to re-evaluate the medical opinion evidence from Drs. Yun and Meinz, and Plaintiff’s

 9 subjective symptom testimony, on remand. Because outstanding issues remain regarding the

10 medical evidence, Plaintiff’s testimony, the RFC, and his ability to perform jobs existing in

11 significant numbers in the national economy, remand for further consideration of this matter is

12 appropriate.

13                                           CONCLUSION

14          Based on the foregoing reasons, the Court hereby finds the ALJ improperly concluded

15 Plaintiff was not disabled. Accordingly, Defendant’s decision to deny benefits is reversed and

16 this matter is remanded for further administrative proceedings in accordance with the findings

17 contained herein. The Clerk is directed to enter judgment for Plaintiff and close the case.

18          Dated this 10th day of December, 2018.


                                                         A
19

20
                                                         David W. Christel
21                                                       United States Magistrate Judge

22

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 14
